







Exhibit 10.39




[FM Services Company Letterhead]




October 21, 2003




The Honorable Gabrielle K. McDonald

2001 Holcombe Blvd., #3201

Houston, Texas 77030




Supplemental Agreement to the

Consulting Agreement of November 1, 1999




Dear Judge McDonald:




This Supplemental Agreement refers to the consulting agreement of November 1,
1999 (the “Consulting Agreement”) between you and FM Services Company (the
“Company”), with respect to your performance of consulting services for the
Company and its subsidiaries and affiliates.




Your contract will renew for an additional one-year period beginning Janaury 1,
2004 and ending December 31, 2004.  All other terms and conditions of the
Consulting Agreement shall remain unchanged.  




Please confirm that the foregoing correctly represents your understanding with
respect to this matter by signing both originals of this letter and returning
one to me.




Very truly yours,




/s/ Richard C. Adkerson




Richard C. Adkerson

Chairman of the Board and President

FM Services Company







AGREED TO AND ACCEPTED:







BY:

/s/ Gabrielle K. McDonald






       The Honorable Gabrielle K. McDonald







DATE:

October 30, 2003












